              Case:19-04267-swd        Doc #:102 Filed: 01/06/20         Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

NAK HOLDINGS LLC.               )                    Case No: 19-04267-swd
                                )
     Debtor.                    )                    Chapter 11 – Filed 10/08/19
                                )
                                )                    Honorable Scott W. Dales
_______________________________ )

              ORDER AUTHORIZING EMPLOYMENT OF RM SOTHEBY’S
              AS SALES AGENT AND AUCTIONEER FOR THE DEBTOR’S
            VEHICLE COLLECTION AND ALLOWANCE OF COMPENSATION

       Upon the Application by Kelly M. Hagan, not individually but solely as chapter 11 trustee

in the above-captioned case (the “Chapter 11 Trustee”), to employ RM Auctions, Inc., d/b/a RM

Sotheby’s (“Sotheby’s”) as auctioneer and to allow Sotheby’s compensation; a hearing having

been held on January 3, 2020; it appearing that it is necessary for the Chapter 11 Trustee to employ

a sales agent and auctioneer to market, promote and ultimately sell all or a portion of the Debtor’s

valuable vehicle collection (the “Collection”); and the Court finding that the sales agent and

auctioneer selected by the Chapter 11 Trustee does not hold or represent an interest adverse to the

estate and that Sotheby’s is disinterested within the meaning of 11 U.S.C. § 327(a); therefore,

       IT IS HEREBY ORDERED:

       1.      The Chapter 11 Trustee is authorized pursuant to section 327 of the Bankruptcy

Code to retain and employ Sotheby’s as sales agent and auctioneer upon the basis set forth in the

Application and Agreement attached to the Application and subject to the provisions of

Sections 328 and 330 of the Bankruptcy Code.

       2.      Sotheby’s is disinterested as that term is defined in the Bankruptcy Code.
               Case:19-04267-swd         Doc #:102 Filed: 01/06/20          Page 2 of 2




          3.     Pursuant to Bankruptcy Rule 6005, the compensation of Sotheby’s for items offered

 for sale at public auction shall be the amount of the Buyer’s Premium set forth in the Agreement.

 The Chapter 11 Trustee shall have no liability to Sotheby’s for payment of any Buyer’s Premium.

          4.     This Order shall be binding in all respects upon all creditors of and holders of claims

 and equity interests in the Debtor (whether known or unknown) and shall inure to the benefit of

 the Debtor and all applicable successors and assigns and any subsequent trustees appointed upon

 a conversion of the Case to Chapter 7 of the Bankruptcy Code and the employment of Sotheby’s

 shall be deemed approved in any subsequently converted case without further application and

 order.

          5.     Notwithstanding Bankruptcy Rule 6004(g), this Order shall be effective and

 enforceable immediately upon entry.


                                          END OF ORDER




 Order prepared and submitted by:

 Kevin M. Smith (P48976)

 Beadle Smith, PLC

 445 S. Livernois, Suite 305

 Rochester Hills, MI 48307

 (248) 650-6094 x15




IT IS SO ORDERED.

Dated January 6, 2020
